PER CURIAM.
Hickmon seeks mandamus relief to compel the Clerk of the Court for Seminole County to “complete and/or process the prosecution of this cause as proscribed by law.” He also asserts he has filed several motions and requested hearings on those motions within six months or more, but the “circuit court” has not processed his case.
In response, the Clerk of the Circuit Court of Seminole County, Florida, notes she is not a proper party, having not been named or served in this cause, but she attached copies of petitioner’s case progress docket which reflect the Clerk has fulfilled all her duties of filing pleadings and motions submitted by Hickmon. If the problem relates to inactivity on the part of an assigned judge to the case, this *312petition is legally insufficient for failure to identify the judge and to name and serve the judge as a party in this cause.
Petition for Mandamus DENIED.
SHARP, W., PLEUS and ORFINGER, JJ., concur.